Citation Nr: 0324996	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-09 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $7546.00.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter arises from a February 2002 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Winston-Salem, North Carolina, RO that denied waiver of 
recovery of an overpayment in the amount of $7546.00.  The 
veteran filed a notice of disagreement in February 2002, and 
a statement of the case was issued in June 2002.  The veteran 
filed a substantive appeal in June 2002.  

In July 2002, the veteran filed an informal claim for an 
increased rating for a service-connected right hand 
disability.  This matter is referred to the RO for 
appropriate action.


REMAND

The Committee denied the veteran's claim for waiver of 
recovery of the above-noted overpayment on the basis that 
recovery would not be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The standard of 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  In making this 
determination, consideration will be given to six elements 
which are not intended to be all-inclusive.  These elements 
include undue hardship, i.e., whether collection of the debt 
would deprive the debtor or family of basic necessities.

The veteran essentially argues that repayment of the 
overpayments would result in undue hardship.  In recent 
correspondence received by the Board in October 2002, the 
veteran said that he requested that VA deduct $100 from his 
benefits so that he would still be able to cover his bills.  
However, he said that instead VA began deducting $200 and 
this caused he and his wife to struggle financially.  He 
added that he had to turn in his car because he could no 
longer afford the payments.  This evidence is relevant to the 
pending appeal since it pertains to the veteran's financial 
status, and has not yet been considered by the RO. 

The Board notes that its rules of practice historically 
permitted the Board to consider, in the first instance, 
additional evidence submitted by a claimant to the Board, 
within 90 days of the certification of the appeal, if the 
appellant waived initial consideration of such evidence by 
the relevant first-tier adjudicator.  See 38 C.F.R. § 
20.1304(c) (2001).  However, the provision relating to 
waivers was removed from section 20.1304(c) at the same time 
38 C.F.R. § 19.9 was revised to provide for the Board's 
development and consideration of additional evidence.  See 67 
Fed. Reg. 3099, 3105 (2002).  The provision of 38 C.F.R. § 
19.9, essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, has recently been held to 
be invalid.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).  In that decision, the Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2) was invalid because "in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, it allows the Board to consider additional evidence 
without having to remand the case to the [agency of original 
jurisdiction] for initial consideration and without having to 
obtain the appellant's waiver."  Thus, while section 20.1304 
remains valid, clearly, the Board's practice of considering 
additional evidence, in the first instance, without a waiver 
of RO jurisdiction, has been called into question by the 
Federal Circuit's decision.  

In view of the above, and to avoid any prejudice to the 
veteran (see, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)), the claim on appeal must be remanded to the RO for 
review of the additional evidence in the first instance.  

Moreover, in view of the changed financial status of the 
veteran as indicated above, and the fact that the last 
financial status report he completed was nearly three years 
ago, in December 2000, the veteran should be asked to 
complete a new Financial Status Report.    

Lastly, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

However, these changes are not applicable to claims such as 
the one here at issue.  In Barger v. Principi, 16 Vet. App. 
132, 138 (2002), the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e., Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Nonetheless, an updated Financial Status Report is required 
in this case in order to fulfill VA's pre-VCAA duties to 
notify and assist the veteran with his claim, prior to 
considering the merits of the issue on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
complete an updated financial status 
report (VA Form 20-5655) and incorporate 
the completed form into the claims file.  

2.  Thereafter, the Committee should 
consider the claim for waiver of recovery 
of the overpayment in the amount of 
$7546.00 in light of all pertinent 
evidence, to particularly include the 
updated financial status report, and 
legal authority.  

3.  If the decision remains adverse to 
the veteran, he should be issued a 
supplemental statement of the case and be 
given an opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




